          Case
           Case1:21-cr-00077-RMB
                1:21-cr-00077-RMB Document
                                   Document12-1 Filed02/24/21
                                            13 Filed  02/23/21 Page
                                                                Page11ofof33



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA
                                                               PROTECTIVE ORDER
                   v.
                                                                   21 Cr. 77 (RMB)
 ALIXA OLIVAS SAUCEDA,

                   Defendant.


         Upon the application of the United States of America, Audrey Strauss, United States

Attorney for the Southern District of New York, Assistant United States Attorney Kedar S. Bhatia,

of counsel, and with the consent of defendant Alixa Olivas Sauceda, through Martin Cohen, Esq.,

her counsel, for an order limiting the dissemination of certain discovery produced in connection

with the above-captioned case that contains sensitive information regarding third parties (the

“Confidential Disclosure Information”), it is hereby ORDERED that:

         1.    The Government will designate certain discovery as Confidential Disclosure

Information and the Government’s designation will be controlling absent contrary order of the

Court.

         2.    Confidential Disclosure Information shall not be disclosed by the defendant or

defense counsel, including any successor counsel (“defense counsel”) other than as set forth herein,

and shall be used by defense counsel and the defendant solely for the purpose of defending this

criminal action.

         3.    The defendant and defense counsel are precluded from disseminating any disks

containing the Confidential Disclosure Information, and any and all printouts and/or digital

versions of the Confidential Disclosure Information (and any copies and/or screenshots) to anyone

beyond the defendant, defense counsel, investigative, secretarial, clerical, and paralegal personnel

employed full-time or part-time by defense counsel, independent expert witnesses, investigators,
        Case
         Case1:21-cr-00077-RMB
              1:21-cr-00077-RMB Document
                                 Document12-1 Filed02/24/21
                                          13 Filed  02/23/21 Page
                                                              Page22ofof33



or advisors retained by the defense counsel in connection with this action, and other prospective

witnesses and their counsel, to the extent deemed necessary by defense counsel, for the purpose of

defending this criminal action, and such other persons as hereafter may be authorized by the Court

upon motion by the defendant.

       4.      The defendant and defense counsel are precluded from disseminating any disks

containing the Confidential Disclosure Information, and any and all printouts and/or digital

versions of the Confidential Disclosure Information (and any copies and/or screenshots) to any

named defendant who has not yet been apprehended or any such defendant’s counsel.

       5.      The defendant and defense counsel are precluded from using any disks containing

the Confidential Disclosure Information, and any and all printouts and/or digital versions of the

Confidential Disclosure Information (or any copies or screenshots) for any purpose other than

defending this criminal action.

       6.      The defendant and defense counsel must destroy or return any disks containing the

Confidential Disclosure Information, and any and all printouts and/or digital versions of the

Confidential Disclosure Information (including all copies), at the conclusion of the trial of this

matter or when any appeal has terminated and the judgment has become final, subject to defense

counsel’s obligation to retain client files under the Rules of Professional Conduct.

       7.      This Order places no restriction on a defendant’s use or disclosure of ESI that

originally belonged to the defendant.



                                  [Remainder intentionally blank]




                                                 2
        Case
         Case1:21-cr-00077-RMB
              1:21-cr-00077-RMB Document
                                 Document12-1 Filed02/24/21
                                          13 Filed  02/23/21 Page
                                                              Page33ofof33



       8.      The provisions of this Order shall not terminate at the conclusion of this criminal

prosecution, and the Court will retain jurisdiction to enforce this Order following termination of

the case.



SO ORDERED: On consent.




THE HONORABLE 5,&+$5'0%(50$1
UNITED STATES DISTRICT JUDGE




                                                3
